     Case 2:18-mc-00048 Document 34 Filed 06/18/19 Page 1 of 4 PageID #: 174



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE                      )
COMPANY OF PITTSBURGH, PA,                         )
                                                   )
                       Plaintiff                   )      Civil Action No. 2:18-mc-00048
                                                   )
v.                                                 )
                                                   )
SOUTHERN COAL CORPORATION,                         )
                                                   )
                       Defendant.                  )

                    ORDER FOR APPEARANCE AND EXAMINATION

       Plaintiff National Union Fire Insurance Company of Pittsburgh, PA (“National Union”)

caused a Writ of Execution to issue against judgment debtor Southern Coal Corporation (“Southern

Coal”) by the Clerk of this Court on July 9, 2018. “The procedure on execution – and in

proceedings supplementary to and in aid of judgment or execution – must accord with the

procedure of the state where the court is located . . . .” Fed. R. Civ. Proc. 69(a).

       Under West Virginia law, a judgment creditor is entitled to “institute interrogatory

proceedings before a ‘commissioner in chancery’ . . . to enforce an existing judgment.” U.S.

Foodservice, Inc. v. Donahue, No. 3:10-CV-00183, 2010 WL 5067939, at *1 (S.D.W. Va.

Dec. 3, 2010).

       More precisely, W. Va. Code § 38-5-1 provides that:

       upon application of the execution creditor, the clerk of the court from which the
       execution issued . . . shall issue a summons against the execution debtor, or any
       officer of a corporation execution debtor having an office in this State . . . requiring
       the execution debtor to appear before a commissioner in chancery of the county
       from which the summons issued . . . to answer upon oath such questions as shall be
       propounded at such time and place by counsel for the execution creditor, or by the
       commissioner.



                                                   1
    Case 2:18-mc-00048 Document 34 Filed 06/18/19 Page 2 of 4 PageID #: 175



       Because “there is no ‘commissioner’ in the federal judicial system, federal courts have

ruled that a magistrate judge may serve in that role for purposes of conducting proceedings in aid

of execution under West Virginia Code § 38–5–1.” U.S. Foodservice, Inc. v. Donahue, No. 3:10-

cv-183, 2010 WL 5067939, at *1 (S.D.W. Va. Dec. 3, 2010); see also Chicago Pneumatic Tool

Co. v. Stonestreet, 107 F.R.D. 674 (S.D.W. Va. 1985); Byron Originals, Inc. v. Iron Bay Model

Co., No. 5:05-cv-82, 2006 WL 1004827, at *1 (N.D.W. Va. Apr. 12, 2006). Magistrate judges in

this district have frequently been appointed to preside over proceedings in aid of execution, as part

of the need to “modif[y] state procedure to conform with federal practice.” Clark v. Wilbur, 913

F. Supp. 463, 468 (S.D.W. Va. 1996), aff'd sub nom. Clark v. Allen, 139 F.3d 888 (4th Cir. 1998).

       The parties are notified that an examination of Southern Coal in aid of execution will

commence on the 2nd day of August, 2019, at 11:00 a.m., at the Robert C. Byrd United States

Courthouse, 300 Virginia Street, East, Room 5400, Charleston, West Virginia. The examination

will be conducted by counsel for National Union, with the participation of the United States

Magistrate Judge acting as Special Commissioner. One or more representatives of the judgment

debtor Southern Coal are hereby Ordered to appear at the date and time specified herein to testify

under oath and furnish information to aid in enforcement of the money judgment or to answer

concerning property or debt. It is the duty of Southern Coal to designate one or more of the

following to appear and be examined: officers, directors, managing agents, or other persons who

are familiar with the property and debts of Southern Coal. The deposition shall be taken before a

Certified Shorthand Reporter or other qualified notary.

       It is FURTHER ORDERED that the issuance of a summons to Southern Coal to appear at

the aforementioned date and time shall be served on counsel of record for Southern Coal. Southern

Coal shall answer upon oath such questions as shall be propounded by counsel for National Union,


                                                 2
   Case 2:18-mc-00048 Document 34 Filed 06/18/19 Page 3 of 4 PageID #: 176



or by the said Magistrate, and to convey or assign to the United States Marshal for the Southern

District of West Virginia such money, bank notes, securities, evidences of debt, other personal

property, choses in action or other intangible personal property as may be ordered for the

enforcement and payment of the judgment, including interest and costs, outstanding in the above

matter.

          The Clerk is directed to transmit a copy of this Order to counsel of record.

                       18th
          ENTER: June ________, 2019


                                                ______________________________________
                                                Dwane L. Tinsley
                                                United States Magistrate Judge




                                                   3
   Case 2:18-mc-00048 Document 34 Filed 06/18/19 Page 4 of 4 PageID #: 177



Submitted by:

Richard F. Shearer
Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, MO 64108

Stuart A. McMillan
William Lorensen
Bowles Rice LLP
600 Quarrier Street
Charleston, WV 25301

Copies to:

John F. Hussell, IV
Andrew Ellis
Wooton Davis Hussell & Ellis, PLLC
300 Summers St., Suite 1230
P.O. Box 3971
Charleston, WV 25339




                                      4
